Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 1 of 15




                Exhibit 6
          Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 2 of 15


  Official website of the Department of Homeland Security



            U.S. Customs and
          (/)Border Protection
            (/)




Transcript: March, FY19 Year to Date Statistics
Press Call
Release Date: April 10, 2019

Event: March FY 2019 Year to Date Statistics Press Call

Date: Tuesday, April 9, 2019

Time: 2:15 pm EST

Location: 1-800-381-7839

CBP Participants:

Brian Hastings; United States Border Patrol, Chief of Law Enforcement Operations Directorate

Randy J. Howe; Office of Field Operations, Executive Director of Operations

Carlos Diaz; Office of Public Affairs, Acting Media Director

Acting Media Director Carlos Diaz:

Good afternoon, everyone, and thank you for joining us today. My name is Carlos Diaz; I am the
Acting Director for Media Relations for the US Customs and Border Protection Office of Public
Affairs. I’ll be your host this afternoon.

Today US Customs and Border Protection will provide an update of its immigration statistics.
This data includes information from fiscal year ’19, which covers October 2018 to March 2019.
The contents of this call are embargo until the completion of the call.

Before we move forward, a little overview and admin notes. CBP will be hosting this call from
Washington, DC. The principle officials who will be on the call today are for US Border Patrol,
Chief of Law Enforcement Operations Directorate, Brian Hastings and for the Office of Field
Operations, Executive Director of Operations, Randy Howe.
        Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 3 of 15


Both Chief Hastings and Executive Director Howe will provide remarks which will be followed
by a question and answer section. Before we begin here are some ground rules for today's call.
The contents of the call are embargo until the conclusion of the call. This call is about our
updated immigration numbers. Other topics outside this will be addressed at another time.

Chief Hastings will provide opening remarks followed by remarks from Executive Director
Howe. During the question and answer section please identify yourself and your organization
and try to limit your questions to one to allow participation to as many of your colleagues as
we can. If there are any follow up questions please send them to
CBPMediaRelations@CBP.dhs.gov (mailto:CBPMediaRelations@CBP.dhs.gov).

Also all materials, including graphics, press release, and other pertinent information should be
available on or about 3:30 on our website. This call is being recorded. And now, Chief Hastings
and Executive Director Howe. Chief Hastings.

Chief Brian Hastings:

Thank you. Good afternoon. My name again is Brian Hastings. I’m the Chief of Operations here
at US Border Patrol Headquarters. And today I’m going to provide you with some updates
about what we're seeing on our Southwestern border. The Border Patrol is facing an
unprecedented humanitarian and border security crisis. We're seeing record numbers of
apprehensions, large groups and high numbers in custody. And we've arrived at the breaking
point.

As I briefed last month we saw record numbers of family units and unaccompanied juvenile
apprehensions in February. And unfortunately March apprehension levels are again record-
setting and cause dire concerns for us.

In the month of March, CBP encountered over 103,000 individuals on our Southwestern border.
92,000 of those were US Border Patrol apprehensions which is an increase of 35% over
February levels. Over 30,000 of the Border Patrol apprehensions were single adults; 8900 were
unaccompanied children and 53,000 -- nearly 58% of USBP apprehensions -- were family units
primarily from the Northern Triangle, Guatemala, Honduras and El Salvador.

In the first half of the fiscal year FY 2019 Border Patrol has apprehended over 385,000
individuals on the Southwest border. This is more than double the apprehensions during the
same timeframe last fiscal year and it exceeds all of FY 2017 apprehension totals.

As I briefed before, this issue just isn't simply about pure volume and flow but specifically the
rapid increase in family units specifically from the Northern Triangle. Family unit
apprehensions have increased by approximately 375% as compared to the same timeframe
last fiscal year.
        Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 4 of 15


As more and more adults with children are released into the US pending their immigration
proceedings word of mouth and social media have spread news and more immigrants are
emboldened to make the dangerous journey.

Wanted to cover a few more specifically capacity issues with Border Patrol. So this past month
the increase in those apprehensions that I was talking about earlier has led to a breaking point
specifically we've seen an average of 3000 apprehensions each day in the month of March and
weren't able to keep pace with processing and transferring those individuals out of our
custody as more are quickly coming in to replace those that are being processed.

Generally we want to see our custody numbers around 4500 across the Southwest border.
However two weeks ago we saw our in-custody numbers up to critical levels of 13,500 in
custody. Our partners at ICE and HHS do not have the bed space to address this crisis we're
experiencing. And that’s particularly true for family units as ICE is only able to place a fraction
of those family units into family residential centers. They release the others with a notice to
appear before an immigration judge.

The system backups have resulted in individuals spending additional time in Border Patrol
custody in increasingly crowded conditions. This is not something we were designed for. This
is not something our facilities were designed for, holding this many people in facilities set up
for short term detention for this long of amount of time in custody. It poses a safety risk for
both agents and those in our custody.

To address this throughout March we worked closely with our partners to maximize our use of
resources. We've detailed 175 additional Border Patrol agents to the Southwest border. We've
also allocated additional overtime hours. We've also worked closely with the Office of Field
Operation to detail 540 CBPO -- CPB Officers -- to Border Patrol processing facilities to assist us
with the processing efforts.

This has been an all hands on deck for us for processing necessitating even in many conditions
- many cases a leadership has shut down operational components and operational taskings
such as checkpoint operations, they’ve cancelled training, they’ve pulled detail agents back to
assist with processing, caring and feeding for those in their custody.

As a last resort scenario on March 19 the Border Patrol began releasing noncriminal processed
family units to NGOs directly. And when NGOs could not support, releasing to bus stations. On
March 19 the Border Patrol was forced to release on order of recognizance and today we have
released over 11,000 processed noncriminal family members.
        Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 5 of 15


Before taking this action all sectors worked closely with federal, state, local and community
leaders to communicate the intent for these releases. The local NGOs were also notified, but I
would add that many of the NGOs, like us, are already over capacity and cannot support
further releases. These are the same individuals that would be released by ERO but we have
chosen to release them as it expedites transportation and frees space in our facilities.

The combined efforts have made some progress in mitigating the capacity issues but the
apprehensions continue to rise. As of this morning at 9 o’clock, Border Patrol had over 10,000
individuals in custody. We're currently overcapacity primarily at the following three sectors:
Rio Grande Valley, El Paso and Yuma sector.

Another phenomena that we've talked about in the past, and I’ll mention again, is the large
groups that we're seeing. Currently as of March 28 the Border Patrol set another unsettling
milestone by reaching 100 large groups that we've seen so far this fiscal year. Again, we define
a large group as a group over 100.

To put that in a little bit of context, in FY ’18 we had a total of 13 large groups, fiscal year ’17
two large groups as this trend intensifies, the already substantial humanitarian and border
security crisis. Just last week we had four large groups encountered in RGV in a single day
consisting of almost 500 individuals. On Tuesday, March 26, again in just one day, RGV
encountered three large groups totaling 386 individuals.

All this comes at a cost specifically resources, both financially and manpower, and more
critically in national security. We're shifting large portions of personnel and resources away
from our border security mission to address these large groups, family units and
unaccompanied children. This poses significant increase to the risk of national security. We're
committed to addressing this humanitarian need but the current situation is unsustainable for
Border Patrol operations.

The resources that we're pulling away from national security have a negative effect on law
enforcement mission. Currently each day we're pulling approximately 40% of our agents on
the Southwest border, and diverting them specifically for the humanitarian need, that is to
care for, transport and process family units and UACs.

Not only does this divert our resources, but as we've seen recently, smuggling organizations
are utilizing these large groups as a diversion to enable the movement of smuggling of
narcotics. Approximately 60 large groups so far this year have been encountered in remote
locations which causes us particular concern because they're generally the furthest away from
our processing centers, medical services, contract transportation and even our stations.
        Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 6 of 15


Additionally Border Patrol agents are spending more time than ever providing transportation
and hospital watch for medical care of those in our custody. The increase in flow combined
with the stress of the journey, crowded conveyance and flu season have resulted in significant
increases for referrals to medical providers.

Currently on average the Border Patrol is sending 63 people per day for additional medical
treatment. This is the highest we have seen this number since we began tracking this. We're
currently on track to refer over 31,000 people for medical treatment this year as compared to
only 12,000 during fiscal year 2018.

Since December 22, 2018, US Border Patrol has spent over 100,000 hours -- agent hours -- at a
hospital or medical facility. In the past three months alone, Border Patrol has expended over
$4 million in salary expenses simply to perform hospital watch for detainees. We project this
cost will actually reach almost $12 million in salary expenditures for the year in order just to
perform hospital watch for detainees in our custody.

In addition to hospital watch, costs associated with overtime and detail assignments continue
to rise. The cost of additional consumables, transportation, medical screening and
humanitarian support efforts have depleted US Border Patrol’s operational budget.

In fiscal year 2019 to date we've expended over $90 million on humanitarian support costs. We
project we will expend over $100 million by the end of the year. Most concerning for us looking
ahead is summer is approaching, this typically historically has meant increased flow from
what we've seen in prior years and we're concerned with the high temperatures paired with
the dangerous and crowded conditions on the journey that puts this vulnerable population of
family units and unaccompanied children at risk.

We know the continued release of family units will only increase the draw but Border Patrol
has no other option at this time due to our capability or capacity limitations and those of our
partners. The only way to address this trend is to change the message that if you bring a child
you’ll be allowed entry into our country. To do that, we need an immigration system that
allows the government to maintain custody of the family unit through an expeditious
immigration proceeding.

And that's all I have. I’ll go ahead and turn it over to XD Field Operations, Randy Howe.

Executive Director Randy J. Howe:
        Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 7 of 15


Thanks Brian. Good afternoon everyone. As Chief Hastings said, CBP is facing an
unprecedented humanitarian and border security crisis along our Southwest border. In order
to manage this operational crisis the Office of Field Operations has redirected and surged 545
frontline officers from our Southwest border ports of entry. These redirected officers are
assisting Border Patrol agents as they process and care for record numbers of migrants.

CBP Officers are helping with the care and custody, processing, transportation and hospital
watch of migrants. These CBP Officers that were redirected to assist Border Patrol are from
three field offices; 300 from Laredo Field Office, 194 from El Paso and 51 from the San Diego
Field Office. As a result, travelers and shippers are experiencing increased wait times as they
approach the border along the Southwest border for all modes of traffic including pedestrian,
vehicles and commercial trucks.

Just to give you a snapshot of what the impact we've seen since we've been doing this, just
yesterday in Brownsville, Texas our cargo processing wait time was 120 minutes. Same day
last year was there was no wait. El Paso, Bridge of the Americas, in the passenger arena we had
160 minute wait for passenger vehicles and last year same day was a 45 minute wait.

Another example is in Otay Mesa, Southern California, our cargo processing we had a wait time
yesterday of 270 minutes and the previous year the day we had a 50 minute wait. At the end of
the day yesterday we had 175 trucks that were unprocessed.

Our field leaders at the ports of entry are reviewing their operations taking into account the
relocation of their officers to the Border Patrol sectors and they're adjusting hours and levels
of service where necessary to facilitate the lawful trade and travel through the ports. The ports
of entry field leaders have been in frequent communication with local authorities and trade
stakeholders in order to mitigate any impact.

That initial 545 officers that we assigned to Border Patrol is an immediate response to a crisis
that is overwhelming their capacity. That number of CBP Officers assigned to us as Border
Patrol agents will fluctuate based on Border Patrol’s operational needs. CBP Office of Field
Operation is prepared to continue to support the Border Patrol as we work through this border
crisis together.

To address the Border Patrol’s urgent need we are soliciting CBP Officer volunteers from our
CBP airport operations and our northern border to continue to support the Southwest border
Border Patrol.

Field Operations headquarters will maintain a cadre of ready reserve CBP Officer volunteers to
replace and augment the CBP Officers already assigned to the Border Patrol as necessary.
        Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 8 of 15


The length of time our officers will be needed to support the Border Patrol is based on the
operational environment on the ground. But CBP Field Operations is prepared to adjust as
necessary. That completes my statement.

Diaz:

All right Operator we can start the Q&A session. Please for media identify yourself and also the
media organization you represent.

Quinn Owen, ABC News:

Hi. Good afternoon. This is Quinn with ABC. Thanks for doing this call. Could you please start
by going over the breakout between the total number of individuals apprehended and the
number that are determined inadmissible at the port? And then how many of each of those are
family units?

Chief Brian Hastings:

Yes. Hello sir this is Brian Hastings again. I think the folks are going to send some data here a
little bit later but I’ll cover it real quick just in case. Apologize if I went too quick. March, again,
CBP total just in March encountered 103,000 individuals, over 103,000 individuals on the
Southwest border. 92,000 of those were Border Patrol apprehensions between the ports of
entry.

So to go into the specific breakdowns again of those 92,000 that I just talked about with Border
Patrol apprehensions, 30,000 of those were single adults, 8900 were unaccompanied children,
over 53,000 were family units, primarily again from the Northern Triangle.

Acting Media Director Carlos Diaz:

Hey Quinn, this is Carlos Diaz. We'll be posting the stats and the breakdowns on our website
like we normally do every month later today.

Quinn Owen, ABC News:

Great. Thank you.

Acting Media Director Carlos Diaz:

All right we're ready for the next question.

Operator:

Our next question comes from the line of Nick Miroff, the line is open. Please go ahead.

Nick Miroff, Washington Post:
        Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 9 of 15


Hey this is Nick Miroff for the Washington Post. Thanks for doing the call. The President says
that Mexico is taking its toughest measures on immigration enforcement in years. The Mexican
government says indeed it is doing more to stop migrants in the last, you know, week or so. So
what are you seeing in terms of your apprehensions and general encounters along the border?
You noted that you have about 10,000 people in custody. Is that a signal that these numbers
have actually been declining over the past week to 10 days?

Chief Brian Hastings:

Nick, no I would say that the numbers aren't declining. In fact we're still seeing 3000
apprehensions per day for Border Patrol. We had a two-day lull but we continue to see high
numbers. We do have a good working relationship with our Mexican law enforcement
counterparts. We do know that they have set up additional checkpoints down south. We do
expect that that will hopefully have an effect. However we have not seen any results of that so
far to date.

Andy Trey, CBS:

Hi thanks for taking the question. We saw some reporting out of the White House yesterday
there’s a plan to once again separate children from the people they cross with. Have you guys
started planning for that? Are there plans for that? And what's the latest you can tell us?

Acting Media Director Carlos Diaz:

Andy, this is Carlos. This conversation is focusing right now on the update for numbers. That
will be a question that will have to be addressed outside the call.

Andy Trey, CBS:

Okay thanks.

Alicia Caldwell, Wall Street Journal:

Hey guys. Thanks for taking the question. There was talk earlier, like, last week earlier that 750
CBP Officers from ports of entry had been redeployed. You said today it’s 545. Were there 750
deployed initially? Can you describe how that's working at this stage? You said it was flexible, I
believe, Randy, but what’s that situation now?

Executive Director Randy J. Howe:

Thanks for the question. It’s Randy. So that 750 number was the number that we presented
initially. Then we worked with Border Patrol, based on a specific need, the number that was
landed on was 545. You know, like I said, we're able to flex up or down depending upon the
crisis and how things go.
       Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 10 of 15


Nomaan Merchant, Associated Press:

Hi good afternoon. This is Nomaan Merchant with the Associated Press. Do you believe that
renewing family separation from a law enforcement perspective would take away some of the
incentive that you say is driving families to the border? Do you think family separation --
reinstating that -- would drive down these apprehension numbers in the future?

Acting Media Director Carlos Diaz:

Nomaan - Nomaan this is Carlos. This is a discussion about the number that have been
updated for March. Any policy questions will have to be discussed at another forum. Next
question.

Geneva Sands, CNN:

Good afternoon. This is Geneva Sands with CNN. Thank you. You had mentioned that families
and people in general are being stuck or are in custody longer leading to their releases and
sometimes crowded conditions. Do you have the average time that families are being held in
Border Patrol custody across the Southwest border?

Chief Brian Hastings:

So ma’am this is Brian again. The time in custody is something that we do watch closely. We
have seen the time in custody increase in primarily in those three sectors that we provided,
RGV, El Paso and Yuma. We have, as I stated earlier, also done a number of things to assist with
those over capacity numbers.

We have medical -- multiple medical -- contractors that are on the ground to provide care. We
also have US Coast Guard medical teams who are on site in El Paso to assist with care as well.
And those actual TIC numbers or what we call TIC numbers -- time in custody numbers -- are
what helped predicate the need to begin releasing the processed family units, noncriminal
processed family units.

Geneva Sands, CNN:

And what was the time in custody then that helped predicate the releases?

Chief Brian Hastings:

It varies from location to location.

Acting Media Director Carlos Diaz:

We could take that as a follow up Geneva.

Geneva Sands, CNN:
       Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 11 of 15


Thank you.

Zolan Kanno-Youngs, NY Times:

Hey thanks for making the time. It’s Zolan Kanno-Youngs from the New York Times. I know this
is limited to the apprehension numbers and that's the topic, but in terms of these numbers, I
mean, we are seeing them increase. Now I’m curious what you think needs to happen from a
policy perspective to actually bring them down? And specifically if you support binary choice
when it comes to the apprehension numbers that we're seeing increase.

Chief Brian Hastings:

So this is Brian again. Specifically I mean, what we look at the biggest problem being for us
appears to be TVPRA and Flores and then just going through the system quicker in a more -
adjudicating the cases quicker, if you will. We need some assistance with CIS and additional
attorneys in order to expedite these cases and the credible fear claims quicker.

Zolan Kanno-Youngs, NY Times:

So do you think binary choice would then help with this issue?

Acting Media Director Carlos Diaz:

Hey, Zolan, same thing, this is the update about the numbers. That’s a discussion that we'll
have to have in another forum.

Zolan Kanno-Youngs, NY Times:

Well I’m asking if it’s, you know, if they think that it would be a factor in diminishing, you know,
this increase.

Acting Media Director Carlos Diaz:

We have the operators here in the room, they don't make policy.

Zolan Kanno-Youngs, NY Times:

Okay. Thank you.

Farida Jhabvala, KQED:

Yes, hi. Thank you for having this call. This is Farida Jhabvala with KQED public radio in San
Francisco. I feel like in a recent call with CBP about statistics it was also showing an
overwhelming increase in unaccompanied minors and family units crossing the border.
        Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 12 of 15


CBP counted as part of the, you know, potential solutions aid to Central America to foster, you
know, employment and improved conditions there so people wouldn’t, you know, feel like
they need to leave. And I’m wondering what's your thought on how President Trump’s, you
know, recent decision to aid cut to – cut aid to Central America will impact these numbers if
it’s going to effect at all?

Acting Media Director Carlos Diaz:

Farida, this is Carlos Diaz. That is a policy question that will probably be better lodged to either
US State Department or USAID.

Farida Jhabvala, KQED:

Okay thanks.

Julia Ainsley, NBC:

Hey. I think you mean Julia Ainsley so I’m going to talk. My line’s open. Okay so that’s me. I’m
with NBC. Thanks for doing this. And this is a data question so I hope you can answer it. When -
the President talked a lot about fraudulent family units. We've asked again and again for data
on how many of these families are people who claim they are part of a family and are not. Do
you have that? Are those numbers you could share with us today? I know this question is
getting redundant but we just haven't gotten the answer.

Chief Brian Hastings:

This is Brian again. I do have the data. I’m digging for the data real quick. If you can give me
just a minute I’ll try and get the data to you here momentarily.

Julia Ainsley, NBC:

Thank you.

Acting Media Director Carlos Diaz:

Hey Julia, just to keep this moving we can follow up with a response to you. Would that work?

Julia Ainsley, NBC:

Yes, please do. And if you get it while we're on the call maybe we’d all like to hear it too.

Acting Media Director Carlos Diaz:

Absolutely. We’ll do that. So we'll move to the next question while we search over here.

Oriana Zill de Granados, CBS News:
       Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 13 of 15


Hi. Yes I’m on with Emily. This is Oriana Zill from CBS News. My question is a two-parter. The
first question is you mention that in the month of March you had to release 11,000 processed
noncriminal family units. I’m curious exactly what the processing is before release on those?

And then my second question is, the 8900 children who were unaccompanied minors, is there
any record of how many of those were part of a family unit but were separated because the
adults were deemed - had to be prosecuted or were not the family or for other reasons?

Chief Brian Hastings:

So this is Brian again. I’ll answer your first question first. And we're – again we're digging for
the numbers in relation to the fraudulent family so I’ll be able to give you some data shortly.
But what I would say is so the family units are still processed as they normally would be. Ran
through our ENFORCE and IDENT system, biometrics taken, run the same checks as far as
immigration and criminal checks on the individuals that are served with a notice to appear.
They're provided with the address sheet of where they need to report for court. Once they
arrive at the location where they're traveling to a full sheet of immigration - or locations is
provided to them and they're provided with an order of recognizance which means essentially
they are released and that’s their travel documentation. It’s the same thing that ERO has been
doing. ERO has been doing the same thing in a lot of cases because they simply do not have
capacity for the family units.

Oriana Zill de Granados, CBS News:

Thank you.

Chief Brian Hastings:

The only thing I would add that I forgot to add is in all those cases we are doing medical
screening on individuals on the Southwest border as well. So those family units prior to being
released one of the first things that happens once they're in our custody at our facilities is the
medical screening. And I’ll have data hopefully very soon on the families - the fraudulent
family question.

Nina Strochlic, National Geographic:

Hi. Thank you. This is Nina Strochlic with National Geographic. I’m hoping someone can talk
about the number of Guatemalans represented in the apprehension statistics so far this year
and how that compares to other nationalities from the Northern Triangle.

Chief Brian Hastings:
       Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 14 of 15


So the Guatemalan – the large groups that we've seen have been primarily consisting of
Guatemalans. I don't have the exact data breaking down Guatemala, Hondurans and El
Salvador with me but I believe you’ll receive that data - actually I do. One moment. About 37%
of all our Southwest border apprehensions are from Guatemala.

Nina Strochlic, National Geographic:

Is that the majority in terms of the other nationalities represented?

Acting Media Director Carlos Diaz:

We’ll have a breakdown for the Northern Triangle on our website once we post the data.

Nina Strochlic, National Geographic:

Okay thank you.

Charlotte Cuthbertson:

Thank you for doing the call. I’m just wondering if you have any data on the people who
evaded apprehension from Border Patrol, any numbers there?

Acting Media Director Carlos Diaz:

Can you clarify your question ma’am?

Charlotte Cuthbertson:

Sure. Do you have any numbers on how many people cross illegally and evaded capture by
Border Patrol?

Executive Director Randy J. Howe:

Ma’am so what I would say is the focus has been primarily, as I said, on processing the large
volume and capacity that we're seeing right now. And with that that has a large pull from us -
from what we have as far as agents on the border to provide that primary mission of national
security.

Our numbers are showing our effectiveness interdiction rates are showing high right now. But I
would say that a lot of our agents are pulled away from that primary mission of national
security while they're performing humanitarian mission during this crisis.

Acting Media Director Carlos Diaz:

All right so let me do a quick check and see if we have the data on the on the fraudulent
families...

Chief Brian Hastings:
       Case 4:19-cv-00892-HSG Document 64-6 Filed 04/25/19 Page 15 of 15


So for the fraudulent families the last updated data that I have from April of 2018 through
March 25 of 2019 Border Patrol has identified over 3100 individuals undergoing processing as
family units that had made fraudulent claims. This includes - it’s important for me to note that
this includes both individuals who claim to be children with the parent and were determined
to be 18 or older -- not less than 18 -- or those individuals who had - did not have a true family
relationship.

Acting Media Director Carlos Diaz:

All right folks, this - we're going to conclude the call for now. Remember if you have any follow
ups, please contact us at CBP Media Relations at CBP.gov.




U.S. Customs and Border Protection is the unified border agency within the Department of
Homeland Security charged with the management, control and protection of our nation's
borders at and between official ports of entry. CBP is charged with securing the borders of the
United States while enforcing hundreds of laws and facilitating lawful trade and travel.
Last modified: April 10, 2019
Tags: Border Security


       Share This Page.
